                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                          Civil Action No.: 5:19-cv-327

 MANUEL TORRES,                  )
                                 )
              Plaintiff,         )
                                 )
        v.                       )
                                 )
 TRACY LYNN CARTER, in his       )                                   ORDER
 official capacity as Lee County )
 Sheriff; TOWN OF APEX, NORTH )
 CAROLINA; and TOWN OF SILER )
 CITY, NORTH CAROLINA,           )
                                 )
              Defendants.        )

          THIS MATTER is before the Court on Plaintiff’s Motion for Leave to Amend

Complaint. Having considered Plaintiff’s Motion and the accompanying Memorandum of Law,

the Court has determined that it would be neither futile nor prejudicial to the Defendants to allow

Plaintiff to Amend his Complaint. IT IS THEREFORE

          ORDERED, that on Plaintiff’s Motion for Leave to Amend, he may amend his

Complaint as proposed. It is further

          ORDERED, that the Clerk is directed to file Plaintiff’s First Amended Complaint. It is

further

          ORDERED, that the Clerk is directed to send a copy of this Order to counsel of record

for the Plaintiff and all Defendants.


DATED:
                                                      United States District Judge




            Case 5:19-cv-00327-FL Document 26-4 Filed 11/15/19 Page 1 of 1
